Citation Nr: 1600615	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  08-30 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1979 to January 1994.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Montgomery, Alabama.

The Veteran requested a hearing before a member of the Board.  He later cancelled this hearing and has not requested another hearing on appeal.  Therefore, the Board will proceed with consideration of the claim without scheduling another hearing. See 38 C.F.R. § 20.702(e).

In October 2013, the Board denied service connection for a right knee disability and a right foot disability.  The remaining claims then on appeal, including service connection for right ear hearing loss, were remanded for additional development.  In February 2014, the RO granted entitlement to service connection for posttraumatic stress disorder, a back disability, a cervical spine disability, a right shoulder disability, and left ear hearing loss.  

In an April 2015 decision, the Board granted service connection for jaw pain, denied service connection for tinnitus, night sweats, chest pain, and right ankle, left ankle, and left knee disabilities.  The claim for right ear hearing loss was remanded for additional development. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDING OF FACT

Affording the Veteran the benefit of the doubt, his hearing loss has been shown to have been incurred during active service with symptoms ever since separation. 



CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The claim for service connection for right ear hearing loss is granted; therefore, any deficiency in the duty to notify and assist is nonprejudicial.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, hearing loss is a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 at 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

Analysis

The Veteran asserts that his hearing loss began in service in 1989.  See VA Form 21-526 dated in October 2006.  According to the August 2015 Appellate Brief, hearing loss was noted on the Veteran's retirement physical and the Veteran continues to have an increasing level of hearing loss due to the noise exposure while on active duty.

The Veteran's July 1976 entrance examination is negative for any complaints, findings, or diagnoses of hearing loss.  On audiological evaluation during the Veteran's enlistment examination in July 1976, puretone thresholds at the test frequencies of 500, 1000, 2000, and 4000 Hertz in the right ear were 10, 5, 5, and 10.  

Additional service treatment records reflect treatment related to hearing problems.  On audiological evaluation during the Veteran's periodic examination in April 1985, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, 4000, and 6000 Hertz in the right ear were 25, 25, 20, 25, 35, and 35.  On audiological evaluation during the Veteran's periodic examination in March 1989, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, 4000, and 6000 Hertz in the right ear were 30, 35, 20, 25, 25, and 55.  Based on the foregoing, the Veteran's hearing acuity was reduced during service.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  Additionally, according to a March 1989 audiometry report, the Veteran was noted to be routinely exposed to hazardous noise and the hearing loss profile was H2.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).

According to the November 1993 Report of Medical History, the Veteran was noted to have high frequency hearing loss.  On audiological evaluation during the Veteran's separation examination in November 1993, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, 4000, and 6000 Hertz in the right ear were 10, 5, 5, 5, 10, and 50. 

Post-service, the Veteran filed a claim for service connection for hearing loss in 2006, almost 12 years after separation.  The earliest medical evidence of record since discharge reflecting a specific diagnosis of right ear hearing loss is in the December 2013 VA examination report.

The Veteran was afforded a VA examination in connection with his claim for right ear hearing loss dated in December 2013. The Veteran was diagnosed with right ear hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  However, the examiner determined that the Veteran's right ear hearing loss was not related to service based in part on the findings of a 2006 report, Noise and Military Service-Implications for Hearing Loss and Tinnitus, in which the IOM stated that "there is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure. ... [and, as such] it is unlikely that such delayed effects occur."  The examiner found that the Veteran's last exam in service indicated that there had been no clinically significant right ear increase in thresholds for frequencies most commonly affected by noise exposure compared to the first exam in service.  While reports of specific military related noise exposure and/or reports of any continuation of difficulties with hearing since service would be considered in formulating an opinion regarding current hearing loss, there was a lack of objective evidence of permanent noise-induced right ear loss of hearing over time in service based on frequency specific audiological testing during time in service.  Given these factors, the examiner found that it can be stated that the Veteran's current right ear hearing loss was less likely as not due to noise exposure in the military. 

Laws and regulations applicable to the Veteran's claim do not require in-service complaints of or treatment for hearing loss in order to establish service connection. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159.  In this case, it is unclear whether the 2013 examiner took into consideration the in-service audiograms indicating reduced hearing acuity, post-service worsening, and the Veteran's lay statements regarding his condition. 

The claim was remanded in April 2015 to obtain a new opinion regarding the etiology of the Veteran's right ear hearing loss taking into consideration the Veteran's lay statements regarding the incurrence of his claimed disorder and the continuity of symptomatology, regardless of whether there was a lack of objective evidence of permanent noise-induced right ear loss of hearing over time in service. 

The Veteran was afforded a new VA audiological examination in August 2015.  At that time, the VA audiologist stated that the exam trace from 1976 indicated a hearing loss present at 6000 Hertz and the retirement exam from 1993 indicated a hearing loss was still present at 6000 Hertz.  He further stated that overall thresholds indicated there had been no permanent clinically significant increase in thresholds at the right ear over time in service when these two exams are compared.  He opined that the Veteran's right ear hearing loss was less likely than not related to service, and that preexisting hearing loss was not aggravated to a clinically significant degree over time in active military service.  The Board finds that the August 2015 VA examination report is inadequate because it is based on an inaccurate factual predicate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Specifically, the July 1976 entrance examination does not contain a puretone threshold reading at 6000 Hertz.  Although additional periodic audiograms reflect various puretone thresholds including 55 at 6000 Hertz, right ear hearing loss was not shown on entrance.  

After careful review of the lay and medical evidence, the Board finds that the Veteran's assertions regarding the onset of his hearing loss and symptoms since service are credible.  As noted above, the Veteran has reported in-service noise exposure, and his descriptions of in-service noise exposure are consistent with the circumstances of his service as documented by his service records.  He has stated and the evidence reflects that he experienced impaired hearing in service and experiences hearing loss today.  Here, the Veteran has provided a date of onset of symptoms of hearing loss during service, and the Veteran is competent to state that he has experienced diminished hearing since service to the present.  No probative opinion to the contrary is of record.

Given the facts noted above, and resolving any reasonable doubt in favor of the Veteran, the Board concludes that the criteria for service connection for right ear hearing loss are met.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2015).  


ORDER

Service connection for right ear hearing loss is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


